 



LEASE GUARANTY
          THIS LEASE GUARANTY (this “Guaranty”) is executed as of January 24,
2007 by LIFE TIME FITNESS, INC., a Minnesota corporation (together with any
permitted successors and assigns, “Guarantor”), for the benefit of LTF CMBS I,
LLC, a Delaware limited liability company (“Landlord”).
W I T N E S S E T H
          WHEREAS, Landlord, as landlord, and LTF Club Operations Company, Inc.,
a Minnesota corporation (“Tenant”), as tenant, have entered into that attached
Lease Agreement as of the date hereof (the “Lease”);
          WHEREAS, Landlord has required as a condition to entering into the
Lease that Guarantor agrees to unconditionally guaranty for the benefit of
Landlord and its successors and assigns, the full and timely payment and
performance of the Guaranteed Obligations (as hereinafter defined); and
          WHEREAS, Guarantor directly and/or indirectly owns an interest in
Tenant and will derive substantial economic benefit from the Lease.
          NOW, THEREFORE, in consideration for the substantial benefit Guarantor
will derive from the Lease and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, the parties
hereby agree as follows:
ARTICLE I
NATURE AND SCOPE OF GUARANTY
          1.1 Guaranty of Obligations. Guarantor hereby absolutely, irrevocably
and unconditionally guarantees to Landlord the full and timely payment and
performance of all of the Guaranteed Obligations as and when the same shall be
due and payable, whether by lapse of time, by acceleration of maturity or
otherwise. Guarantor hereby absolutely, irrevocably and unconditionally
covenants and agrees that it is liable for the Guaranteed Obligations as primary
obligor.
          1.2 Definitions of Guaranteed Obligations. As used herein, the term
“Guaranteed Obligations” means all obligations and liabilities of Tenant under
the Lease.
          1.3 Nature of Guaranty. This Guaranty is an irrevocable, absolute and
continuing guaranty of payment and not a guaranty of collection. No exculpatory
language contained in the Lease shall in any event or under any circumstances
modify, qualify or affect the personal recourse obligations and liabilities of
Guarantor hereunder. This Guaranty may not be revoked by Guarantor and shall
continue to be effective with respect to the Guaranteed Obligations arising or
created after any attempted revocation by Guarantor. It is the intent of
Guarantor and Landlord that the obligations and liabilities of Guarantor
hereunder are absolute and unconditional under any and all circumstances and
that so long as the Lease is in effect, such

1



--------------------------------------------------------------------------------



 



obligations and liabilities shall not be discharged or released in whole or in
part, by any act or occurrence which might, but for the provisions of this
Guaranty, be deemed a legal or equitable discharge or release of Guarantor. This
Guaranty may be enforced by Landlord and any successor to Landlord.
          1.4 Joint and Several Liability. Notwithstanding anything to the
contrary, if Guarantor is comprised of more than one Person as hereinafter
defined), the obligations and liabilities of each such Person under this
Guaranty shall be joint and several. “Person” means any individual, corporation,
limited liability company, partnership, joint venture, estate, trust,
unincorporated association or governmental authority and any fiduciary acting in
such capacity on behalf of any of the foregoing.
          1.5 Guaranteed Obligations Not Reduced by Set-Off. The Guaranteed
Obligations and the liabilities and obligations of Guarantor to Landlord
hereunder shall not be reduced, discharged or released because or by reason of
any existing or future set-off, offset, claim or defense of any kind or nature
which Tenant, Guarantor or any other Person has or may hereafter have against
Landlord or against payment of the Guaranteed Obligations, whether such set-off,
offset, claim or defense arises in connection with the Guaranteed Obligations or
otherwise.
          1.6 No Duty to Pursue Others; No Duty to Mitigate. It shall not be
necessary for Landlord (and Guarantor hereby waives any rights which Guarantor
may have to require Landlord) to take any action, obtain any judgment or file
any claim prior to enforcing this Guaranty, including, without limitation, to
(i) institute suit or otherwise enforce Landlord’s rights, or exhaust its
remedies, against Tenant or any other Person liable for the Guaranteed
Obligations, or against any other Person, (ii) enforce Landlord’s rights, or
exhaust any remedies available to Landlord, against any collateral which shall
ever have been given to secure all or any part of the Guaranteed Obligations,
(iii) join Tenant or any other Person liable on the Guaranteed Obligations in
any action seeking to enforce this Guaranty or (iv) resort to any other means of
obtaining payment of the all or any part of the Guaranteed Obligations. Landlord
shall not be required to mitigate damages or take any other action to reduce,
collect or enforce the Guaranteed Obligations.
          1.7 Payment by Guarantor. If all or any part of the Guaranteed
Obligations shall not be punctually paid or performed when due, whether at
demand or otherwise, Guarantor shall, immediately upon demand by Landlord and
without presentment, protest, notice of protest, notice of non-payment, notice
of intention to accelerate the maturity, notice of acceleration of the maturity
or any other notice whatsoever, pay in lawful money of the United States of
America, the amount due thereon to Landlord. Amounts not paid when due hereunder
shall accrue late fees, if any, pursuant to the terms of the Lease. Such demands
may be made at any time coincident with or after the time for payment of all or
any part of the Guaranteed Obligations and may be made from time to time with
respect to the same or different Guaranteed Obligations.
          1.8 Application of Payments. If, at any time, there are any
obligations of Tenant to Landlord which are not guaranteed by Guarantor,
Landlord, without in any manner impairing its rights hereunder, may, at its
option, apply all amounts realized by Landlord from any collateral or security
held by Landlord first to the payment of such unguaranteed obligations,

2



--------------------------------------------------------------------------------



 



with the remaining amounts, if any, to then be applied to the payment of the
obligations guaranteed by Guarantor.
          1.9 Waivers.
          (a) Guarantor hereby assents to all of the terms and agreements
heretofore or hereafter made by Tenant with Landlord (including, without
limitation, the provisions of the Lease) and hereby waives diligence,
presentment, protest, demand on Tenant for payment or otherwise, filing of
claims, requirement of a prior proceeding against Tenant and all notices (other
than notices expressly provided for hereunder or required to be delivered under
applicable law), including, without limitation, notice of:
     (i) the acceptance of this Guaranty;
     (ii) any future change to the time, manner or place of payment of, or in
any other term of all of any part of the Guaranteed Obligations;
     (iii) any amendment, modification, replacement or extension of any of the
Lease;
     (iv) the execution and delivery by Tenant and Landlord of any other
agreement or of Tenant’s execution and delivery of any other documents arising
under the Lease or in connection with the Property;
     (v) Landlord’s transfer or other disposition of all or any part of the
Lease or this Guaranty, or an interest therein;
     (vi) the sale or foreclosure (or posting or advertising for sale or
foreclosure), or assignment-in-lieu of foreclosure, of any collateral for the
Guaranteed Obligations;
     (vii) any protest, proof of non-payment or default by Tenant, or the
occurrence of a breach or an Event of Default, or the intent to accelerate or of
acceleration in relation to any instrument relating to the Guaranteed
Obligations;
     (viii) the obtaining or release of any guaranty or surety agreement,
pledge, assignment or other security for the Guaranteed Obligations, or any part
thereof; or
     (ix) any other action at any time taken or omitted to be taken by Landlord
generally and any and all demands and notices of every kind in connection with
this Guaranty and the Lease.
          (b) Guarantor hereby waives any and all rights it may now or hereafter
have to, and covenants and agrees that it shall not at any time, insist upon,
plead or in any manner whatsoever claim or take the benefit or advantage of, any
and all appraisal, valuation, stay, extension, marshaling-of-assets or
redemption laws, or right of homestead or exemption, whether now or at any time
hereafter in force, that may delay, prevent or otherwise affect the performance
by Guarantor of its obligations under, or the enforcement by Landlord of, this
Guaranty. Guarantor hereby further waives any and all rights it may now or
hereafter have to,

3



--------------------------------------------------------------------------------



 



and covenants and agrees that it shall not, set up or claim any defense,
counterclaim, cross-claim, set-off, offset, right of recoupment or other
objection of any kind to any action, suit or proceeding in law, equity or
otherwise, or to any demand or claim that may be instituted or made by Landlord
hereunder, except for the defense of the actual timely performance of the
Guaranteed Obligations hereunder.
          1.10 Waiver of Subrogation, Reimbursement and Contribution.
Notwithstanding anything to the contrary contained herein, Guarantor will not
exercise or enforce any right of contribution, reimbursement, recourse or
subrogation available to the Guarantor as to any of the Guaranteed Obligations,
or against any person liable therefor, or as to any collateral security
therefor, unless and until all of the Guaranteed Obligations shall have been
fully paid and discharged.
          1.11 Reinstatement; Effect of Bankruptcy. Guarantor agrees that if at
any time all or any part of any payment at any time received by Landlord from,
or on behalf of, Tenant or Guarantor under or with respect to this Guaranty is
held to constitute a Preferential Payment (as defined in Section 4.4), or if
Landlord is required to rescind, restore or return all or part of any such
payment or pay the amount thereof to another Person for any reason (including,
without limitation, the insolvency, bankruptcy reorganization, receivership or
other debtor relief law or any judgment, order or decision thereunder), then the
Guaranteed Obligations hereunder shall, to the extent of the payment rescinded,
restored or returned, be deemed to have continued in existence notwithstanding
such previous receipt by Landlord, and the Guaranteed Obligations hereunder
shall continue to be effective or reinstated, as the case may be, as to such
payment as though such previous payment to Landlord had never been made.
          1.12 Exculpation. No member of or any agent, employee, officer,
manager, director, governor or affiliate (other than Guarantor, as set forth
herein and/or in the Lease) of Tenant or of Guarantor shall be personally liable
to repay any amount due under the Lease or perform any obligations of Tenant or
Guarantor under the Lease.
ARTICLE II
EVENTS AND CIRCUMSTANCES NOT
REDUCING OR DISCHARGING GUARANTOR’S OBLIGATIONS
          2.1 Events and Circumstances Not Reducing or Discharging Guarantor’s
Obligations. Guarantor hereby consents and agrees to each of the following and
agrees that Guarantor’s obligations under this Guaranty shall not be released,
diminished, impaired, reduced or adversely affected in any way by any of the
following, although without notice to or the further consent of Guarantor, and
waives any common law, equitable, statutory or other rights (including, without
limitation, rights to notice) or defenses which Guarantor might otherwise have
as a result of or in connection with any of the following:
          (a) Modifications. Any change in the time, manner or place of payment
of the Guaranteed Obligations, or in any other term thereof, or any renewal,
extension, increase, alteration, rearrangement, amendment or other modification
to any provision of the Lease or any

4



--------------------------------------------------------------------------------



 



other document, instrument, contract or understanding between Tenant and
Landlord or any other Person pertaining to the Guaranteed Obligations.
          (b) Adjustment. Any adjustment, indulgence, forbearance, waiver,
consent or compromise that Landlord might extend, grant or give to Tenant,
Guarantor or any other Person with respect to any provision of this Guaranty or
the Lease.
          (c) Condition of Tenant or Guarantor. Tenant’s or Guarantor’s
voluntary or involuntary liquidation, dissolution, sale of all or substantially
all of their respective assets and liabilities, appointment of a trustee,
receiver, liquidator, sequestrator or conservator for all or any part of
Tenant’s or Guarantor’s assets, insolvency, bankruptcy, assignment for the
benefit of creditors, reorganization, consolidation, merger arrangement,
composition, readjustment or the commencement of any other similar proceedings
affecting Tenant or Guarantor or any of the assets of either of them, including,
without limitation, (A) the release or discharge of Tenant from the payment and
performance of its obligations under the Lease by operation of law or (B) the
impairment, limitation or modification of the liability of Tenant, its partners
or Guarantor, or of any remedy for the enforcement of Landlord’s rights, under
this Guaranty or the Lease, resulting from the operation of any present or
future provisions of the Bankruptcy Code or other present or future federal,
state or applicable statute of law or from the decision in any court.
          (d) Invalidity of Guaranteed Obligations. The invalidity, illegality,
irregularity or unenforceability of all or any part of this Guaranty or of the
Lease, or of any other document or agreement executed in connection with the
Guaranteed Obligations for any reason whatsoever, including, without limitation,
the fact that (i) the act of creating the Guaranteed Obligations, or any part
thereof, exceeds the amount permitted by law, (ii) the Guaranteed Obligations,
or any part thereof, is ultra vires, (iii) the officers or representatives
executing the Lease or any other document or agreement executed in connection
with the creating of the Guaranteed Obligations, or any part thereof, acted in
excess of their authority, (iv) the Guaranteed Obligations, or any part thereof,
violates applicable usury laws, (v) Tenant or Guarantor has valid defenses,
claims or offsets (whether at law, in equity or by agreement) which render the
Guaranteed Obligations wholly or partially uncollectible, (vi) the creation,
performance or repayment of the Guaranteed Obligations, or any part thereof (or
the execution, delivery and performance of any document or instrument
representing the Guaranteed Obligations, or any part thereof, or executed in
connection with the Guaranteed Obligations, or given to secure the repayment of
the Guaranteed Obligations, or any part thereof), is illegal, uncollectible,
legally impossible or unenforceable or (vii) the Lease or any other document or
agreement executed in connection with the Guaranteed Obligations, or any part
thereof, has been forged or otherwise are irregular or not genuine or authentic.
          (e) Release of Obligors. Any compromise or full or partial release of
the liability of Tenant or any other Person now or hereafter liable, whether
directly or indirectly, jointly, severally, or jointly and severally, to pay,
perform, guarantee or assure the payment of the obligations under this Guaranty
or the Lease.
          (f) Release of Collateral; Other Collateral. Any release, surrender,
exchange, subordination, deterioration, waste, loss or impairment by Landlord
(including, without limitation, negligent, willful, unreasonable or
unjustifiable impairment) of, or failure to perfect or

5



--------------------------------------------------------------------------------



 



obtain protection of, any collateral, property or security at any time existing
in connection with, or assuring or securing payment of, all or any part of the
Guaranteed Obligations; or the taking or accepting of any other security,
collateral or guaranty or other assurance of payment for all or any part of the
Guaranteed Obligations.
          (g) Offset. Any existing or future right of set-off, offset, claim,
counterclaim or defense of any kind or nature against Landlord or any other
Person, which may be available to or asserted by Guarantor or Tenant.
          (h) Change in Law. Any change in the laws, rules or regulations of any
jurisdiction or any present or future action of any Governmental Authority or
court amending, varying, reducing or otherwise affecting, or purporting to
amend, vary, reduce or otherwise affect, any of the obligations of Tenant under
the Lease or Guarantor under this Guaranty.
          (i) Event of Default. The occurrence of any event of default or any
potential event of default under the Lease, whether or not Landlord has
exercised any of its rights and remedies under the Lease upon the happening of
any such event of default or potential event of default.
          (j) Actions Omitted. The absence of any action to enforce any of
Landlord’s rights under the Lease or available to Landlord at law, equity or
otherwise, to recover any judgment against Tenant or to enforce a judgment
against Tenant under the Lease.
          (k) Other Circumstances. Any other circumstance which might otherwise
constitute a legal or equitable discharge or defense of a guarantor generally,
it being the unambiguous and unequivocal intention of Guarantor and Landlord
that the liability of Guarantor hereunder shall be direct and immediate and that
Guarantor shall be obligated to pay the Guaranteed Obligations when due,
notwithstanding any occurrence, circumstance, event, action, or omission
whatsoever, whether contemplated or uncontemplated, and whether or not otherwise
or particularly described herein, except for the full and final payment and
satisfaction of the Guaranteed Obligations.
          2.2 Other Obligations of Guarantor. If Guarantor is or becomes liable
for any other obligation owed by Tenant to Landlord by endorsement or otherwise
than under this Guaranty such liability shall not be in any manner impaired or
affected by this Guaranty and the rights of Landlord hereunder shall be
cumulative of any and all other rights that Landlord may ever have against
Guarantor. The exercise by Landlord of any right or remedy hereunder or under
any other instrument or at law or in equity shall not preclude the concurrent or
subsequent exercise of any right or remedy under any other instrument or at law
or in equity, including the making of multiple demands hereunder. Further,
without in any way diminishing or limiting the generality of the foregoing, it
is specifically understood and agreed that this Guaranty is given by Guarantor
as an additional guaranty to any and all guarantees as may heretofore have been
or may hereafter be executed and delivered by Guarantor in favor of Landlord,
whether relating to the obligations of Tenant under the Lease or otherwise, and
nothing herein shall ever be deemed to replace or be in-lieu of any other such
previous or subsequent guarantees.

6



--------------------------------------------------------------------------------



 



ARTICLE III
REPRESENTATIONS AND WARRANTIES
          3.1 Representations and Warranties. To induce Landlord to enter into
the Lease and extend credit to Tenant, Guarantor hereby represents and warrants
to Landlord that, on the date hereof and during the duration of this Guaranty:
          (a) Due Formation, Authorization and Enforceability. Guarantor is duly
organized and validly existing under the laws of the jurisdiction of its
incorporation or formation, as the case may be, and has full power and legal
right to execute and deliver this Guaranty and to perform under this Guaranty
and the transactions contemplated hereunder. Guarantor has taken all necessary
action to authorize the execution, delivery and performance of this Guaranty and
the transactions contemplated hereunder. This Guaranty has been duly authorized,
executed and delivered by Guarantor and constitutes a legal, valid and binding
obligation of Guarantor, enforceable against Guarantor in accordance with its
terms.
          (b) Benefit to Guarantor. Guarantor hereby acknowledges that Landlord
would not enter into the Lease but for the personal liability undertaken by
Guarantor under this Guaranty. Guarantor (i) is an affiliate of Tenant, (ii) is
the owner of direct and/or indirect interest in Tenant, (iii) has received, or
will receive, direct and/or indirect benefit from entering into the Lease to
Tenant and (iv) has received, or will receive, direct and/or indirect benefit
from the making of this Guaranty with respect to the Guaranteed Obligations.
          (c) Familiarity and Reliance. Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
Tenant and is familiar with the value of any and all collateral granted, or
intended to be granted, as security for the Guaranteed Obligations; provided,
however, Guarantor is not relying on such financial condition or such collateral
as an inducement to enter into this Guaranty.
          (d) No Representation by Landlord. Neither Landlord nor any other
Person has made any representation, warranty or statement to Guarantor or to any
other Person in order to induce the Guarantor to execute this Guaranty.
          (e) Solvency. Guarantor has not entered into this Guaranty with the
actual intent to hinder, delay or defraud any creditor. Guarantor received
reasonably equivalent value in exchange for the Guaranteed Obligations. As of
the date hereof, and after giving effect to the this Guaranty and the contingent
obligations evidenced hereby, Guarantor (i) is, and will, immediately following
the execution of the Lease and this Guaranty, be solvent, (ii) has separate
assets, the fair saleable value of which exceeds and will, immediately following
the execution of the Lease and this Guaranty, exceed its separate total
liabilities and debts, including, without limitation, subordinated,
unliquidated, disputed and contingent liabilities and (iii) has separate assets
which do not, and will not, immediately following the execution of the Lease and
this Guaranty, constitute unreasonably small capital to carry out its business
as conducted or as proposed to be conducted. Guarantor does not intend to, nor
does Guarantor believe that it will, incur liabilities or debts (including,
without limitation, subordinated, unliquidated, disputed and contingent
liabilities) beyond its ability to satisfy such liabilities and debts as they
mature.

7



--------------------------------------------------------------------------------



 



          (f) No Conflicts. The execution and delivery of this Guaranty by
Guarantor, and the performance of transactions contemplated hereunder do not and
will not (i) conflict with or violate any Legal Requirements or any governmental
statutes, laws, rules, orders, regulations, ordinances, judgments, decrees and
injunctions of Governmental Authorities (including Environmental Laws) affecting
Guarantor or any of its assets or property, (ii) conflict with, result in a
breach of, or constitute a default (including any circumstance or event which
would be a default but for the lack of due notice or lapse of time or both)
under any of the terms, conditions or provisions of any of Guarantor’s
organizational documents or any agreement or instrument to which Guarantor is a
party, or by which Guarantor or its assets or property are bound or (iii) result
in the creation or imposition of any Lien on any of Guarantor’s assets or
property.
          (g) Litigation. There is no action, suit, proceeding, arbitration or
investigation pending or, to Guarantor’s knowledge after due and diligent
inquiry, threatened against Guarantor in any court or by or before any other
Governmental Authority, in each case, which might have consequences that would
materially and adversely affect the performance of Guarantor’s obligations and
duties under this Guaranty. There are no outstanding or unpaid judgments against
Guarantor.
          (h) Consents. No consent, approval, authorization, order or filings of
or with any court or Governmental Authority is required for the execution,
delivery and performance by Guarantor of, or compliance by Guarantor with, this
Guaranty or the consummation of the transactions contemplated hereunder, other
than those which have been obtained by Guarantor.
          (i) Compliance. Guarantor is not in default or violation of any
regulation, order, writ, injunction, decree or demand of any Governmental
Authority, the violation or default of which might have consequences that would
materially and adversely affect the condition (financial or otherwise) or
business of Guarantor or might have consequences that would materially and
adversely affect its performance hereunder.
          (j) Financial Information. All financial data that have been delivered
to Landlord with regard to Guarantor (i) are true, complete and correct in all
material respects, (ii) accurately represent the financial condition of
Guarantor as of the date of such reports and (iii) have been prepared in
accordance with GAAP throughout the periods covered, except as may be explicitly
disclosed therein.
          (k) No Defenses. This Guaranty and the obligations of Guarantor
hereunder are not subject to, and Guarantor has not asserted, any right of
rescission, offset, counterclaim, cross-claim, recoupment or affirmative or
other defense of any kind and neither the operation of any of the terms of this
Guaranty nor the exercise of any right hereunder will render the Guaranty
unenforceable in whole or in part.
          (l) Tax Filings. Guarantor has filed (or has obtained effective
extensions for filing) all federal, state and local tax returns required to be
filed and has paid, or has made adequate provision for the payment of, all
federal, state and local taxes, charges and assessments payable by Guarantor.
Guarantor reasonably believes that its tax returns properly reflect the incomes
and taxes of Guarantor for the periods covered thereby.

8



--------------------------------------------------------------------------------



 



          (m) No Bankruptcy Filing. Guarantor is not a debtor in any state or
federal bankruptcy, insolvency or similar proceeding. Guarantor is contemplating
neither the filing of a petition under any state or federal bankruptcy or
insolvency laws nor the liquidation of its assets or property and Guarantor does
not have any knowledge (after due and diligent inquiry) of any Person
contemplating the filing of any such petition against it.
          (n) No Change in Facts or Circumstances; Full and Accurate Disclosure.
There has been no material adverse change in any condition, fact, circumstance
or event, and there is no fact or circumstance presently known to Guarantor
which has not been disclosed to Landlord, in each case that would make the
financial statements or other documents submitted in connection with the Lease
or this Guaranty inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise materially and adversely affects, or might have
consequences that would materially and adversely affect, Guarantor or its
business, operations or conditions (financial or otherwise).
          (o) Embargoed Person. To the best of Guarantor’s knowledge, (i) none
of the funds or other assets of Guarantor constitute property of, or are
beneficially owned, by any Embargoed Person; (ii) no Embargoed Person has any
interest of any nature whatsoever in Guarantor (whether directly or indirectly)
and (iii) none of the funds of Guarantor have been derived from any unlawful
activity. Notwithstanding anything to the contrary contained herein, the
representations and warranties contained in this subsection shall survive in
perpetuity.
          (p) Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws. Guarantor, and to the best of Guarantor’s knowledge, each
Person owning an interest in Guarantor: (a) is not currently identified on the
OFAC List and (b) is not a Person with whom a citizen of the United States is
prohibited to engage in transactions by any trade embargo, economic sanction, or
other prohibition of any Legal Requirement. Guarantor has implemented
procedures, and will consistently apply such procedures throughout the term of
the Lease and the existence of this Guaranty, to ensure the foregoing
representations and warranties remain true and correct during the term of the
Lease and the existence of this Guaranty.
          (q) Survival. All representations and warranties made by Guarantor
herein shall survive the execution hereof.
ARTICLE IV
THIS ARTICLE IS INTENTIONALLY DELETED.
ARTICLE V
MISCELLANEOUS
          5.1 Landlord’s Benefit; No Impairment of Lease. This Guaranty is for
the benefit of Landlord and its successors and assigns and nothing contained
herein shall impair, as between Tenant and Landlord, the obligations of Tenant
under the Lease. Landlord and its

9



--------------------------------------------------------------------------------



 



successors and assigns shall have the right to assign, in whole or in part, this
Guaranty and the Lease to any Person.
          5.2 Successors and Assigns; Binding Effect. This Guaranty shall be
binding upon Guarantor and its heirs, executors, legal representatives,
successors and assigns, whether by voluntary action of the parties or by
operation of law. Notwithstanding anything to the contrary herein, Guarantor may
in no event delegate or transfer its obligations under, or be released from,
this Guaranty, except in accordance with the terms of the Lease and this
Guaranty.
          5.3 Tenant. The term “Tenant” as used herein shall include any new or
successor corporation, association, partnership (general or limited), limited
liability company, joint venture, trust or other individual or organization
formed as a result of any merger, reorganization, sale, transfer, devise, gift
or bequest of or by Tenant or any interest in Tenant.
          5.4 Costs and Expenses. If Guarantor should breach or fail to timely
perform any provision of this Guaranty, Guarantor shall, immediately upon demand
by Landlord, pay to Landlord any and all reasonable costs and expenses
(including court costs and reasonable attorneys’ fees and expenses) incurred by
Landlord in connection with the enforcement hereof or the preservation of
Landlord’s rights hereunder. The covenant contained in this Section shall
survive the payment and performance of the Guaranteed Obligations.
          5.5 Not a Waiver; No Set-Off. The failure of any party to enforce any
right or remedy hereunder, or to promptly enforce any such right or remedy,
shall not constitute a waiver thereof, nor give rise to any estoppel against
such party, nor excuse any other party from its obligations hereunder, nor shall
a single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Guaranty, Landlord shall not be deemed to have waived any
right either to require prompt payment when due of all other amounts due under
this Guaranty or to declare a default for failure to effect prompt payment of
any such other amount. Landlord shall not be required to mitigate damages or
take any other action to reduce, collect or enforce any of the Guaranteed
Obligations. No set-off, counterclaim (other than compulsory counterclaims),
reduction, diminution of any obligations or any defense of any kind or nature
which Guarantor has or may hereafter have against Tenant or Landlord shall be
available hereunder to Guarantor.
          5.6 PRIOR AGREEMENTS. THIS GUARANTY CONTAINS THE ENTIRE AGREEMENT OF
THE PARTIES HERETO IN RESPECT OF THE GUARANTY DESCRIBED HEREIN, AND ALL PRIOR
AGREEMENTS AMONG OR BETWEEN SUCH PARTIES, WHETHER ORAL OR WRITTEN, INCLUDING ANY
TERM SHEETS, CONFIDENTIALITY AGREEMENTS AND COMMITMENT LETTERS, ARE SUPERSEDED
BY THE TERMS OF THIS GUARANTY AS THEY RELATE TO THE GUARANTY DESCRIBED HEREIN.
          5.7 No Oral Change. No modification, amendment, extension, discharge,
termination or waiver of any provision of this Guaranty, nor consent to any
departure by Guarantor therefrom, shall in any event be effective unless the
same shall be in a writing signed by Landlord, and then such waiver or consent
shall be effective only in the specific instance, and

10



--------------------------------------------------------------------------------



 



for the purpose, for which given. Except as otherwise expressly provided herein,
no notice to, or demand on, Guarantor, shall entitle Guarantor to any other or
future notice or demand in the same, similar or other circumstances.
          5.8 Separate Remedies. Each and all of Landlord’s rights and remedies
under this Guaranty and the Lease are intended to be distinct, separate and
cumulative and no such right or remedy herein or therein mentioned is intended
to be in exclusion of or a waiver of any other right or remedy available to
Landlord.
          5.9 Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.
          5.10 Number and Gender. All references to sections and exhibits are to
sections and exhibits in or to this Guaranty unless otherwise specified. Unless
otherwise specified, the words “hereof,” “herein,” “hereby,” “hereunder” and
words of similar import when used in this Guaranty shall refer to this Guaranty
as a whole and not to any particular provision, article, section or other
subdivision of this Guaranty. Unless otherwise specified, all meanings
attributed to defined terms herein shall be equally applicable to both the
singular and plural forms of the terms so defined. Whenever the context may
require, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms and the singular form of nouns and pronouns shall
include the plural and vice versa.
          5.11 Headings. The Section headings in this Guaranty are included in
this Guaranty for convenience of reference only and shall not constitute a part
of this Guaranty for any other purpose.
          5.12 Recitals. The recitals and introductory paragraphs of this
Guaranty are incorporated herein, and made a part hereof, by this reference.
          5.13 Counterparts. This Guaranty may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.
          5.14 Notices. All notices, consents, approvals and requests required
or permitted hereunder shall be given in writing by expedited prepaid delivery
service, either commercial or United States Postal Service, with proof of
delivery or attempted delivery, addressed as follows (or at such other address
and person as shall be designated from time to time by any party to this
Guaranty, as the case may be, in a written notice to the other parties to this
Guaranty in the manner provided for in this Section). A notice shall be deemed
to have been given when delivered or upon refusal to accept delivery.

11



--------------------------------------------------------------------------------



 



         
 
  If to Landlord:   LTF CMBS I, LLC
 
      6442 City West Parkway
 
      Eden Prairie, Minnesota 55344
 
      Attention: Treasurer
 
      Facsimile No.: (952) 947-0099
 
       
 
  If to Guarantor:   Life Time Fitness, Inc.
 
      6442 City West Parkway
 
      Eden Prairie, Minnesota 55344
 
      Attention: Treasurer
 
      Facsimile No.: (952) 947-0099
 
       
 
  with a copy to:   Faegre & Benson LLP
 
      2200 Wells Fargo Center
 
      90 South Seventh Street
 
      Minneapolis, Minnesota 55402
 
      Attention: Scott A. Anderegg, Esq.

          5.15 GOVERNING LAW. (A) THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE IN WHICH THE LEASED PREMISES
IS LOCATED.
          (B) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST GUARANTOR ARISING OUT
OF OR RELATING TO THIS GUARANTY OR THE LEASE MAY BE INSTITUTED IN ANY FEDERAL OR
STATE COURT IN THE JURISDICTION IN WHICH THE LEASED PREMISES IS LOCATED.
GUARANTOR HEREBY (i) IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT AND ANY
CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM AND (ii) IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH
COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.
          5.16 TRIAL BY JURY. GURANTOR, TO THE FULLEST EXTENT THAT IT MAY
LAWFULLY DO SO, HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE
OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS GUARANTY OR THE
LEASE, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY GUARANTOR AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE
AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.
LANDLORD IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING
AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY GUARANTOR.

12



--------------------------------------------------------------------------------



 



          5.17 Joint and Several Liability. If Guarantor is comprised of more
than one Person, the obligations and liabilities of each such Person hereunder
are joint and several.
[No Further Text on this Page; Signature Page Follows]

13



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
TO
LEASE GUARANTY
          IN WITNESS WHEREOF, the undersigned has executed this Lease Guaranty
as of the day and year first above written.

            GUARANTOR:

LIFE TIME FITNESS, INC.,
a Minnesota corporation
      By:           Name:   Eric J. Buss        Title:   Secretary     

 